Name: Commission Regulation (EEC) No 396/92 of 18 February 1992 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  land transport
 Date Published: nan

 20.2.1992 EN Official Journal of the European Communities L 44/9 COMMISSION REGULATION (EEC) No 396/92 of 18 February 1992 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3694/91 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 350, 19. 12. 1991, p. 17. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. A multiplexing system in the form of a central unit, consisting of three printed circuits equipped with a transformer and discrete and hybrid components and a series of sub-units. The multiplexing unit enables serveral different signals to be transmitted at the same time through the same cable. This system, which is fitted to civil aircraft to provide information and entertainment for passengers, allows each passenger to listen through his earphones to any one of several channels. 8517 81 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 8517, 8517 81 and 8517 81 90. 2. An electronic multiplexing appliance in its own housing which enables multiple link-ups to be made between the different connection points of a computer network. It makes use of digital technology in order to concentrate data and to combine a number of data streams in a single data stream which is transmitted by line. Signals which are received on a single line are, in return, distributed to a number of output lines. 8517 82 00 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 8517 and 8517 82 00. 3. A vehicle (length 180 cm, breadth 87 cm, height 100 cm) with a single-cylinder, four-stroke petrol engine (400 cm3 cylinder capacity), it consists essentially of a reinforced hopper with a 400 kg payload, and is equipped with manual tipping device and controls and rubber tracks. It has an unladen weight of 250 kg, a top speed of 6,8 km/h and develops 5,37 kw. The vehicle has three forward speeds and one in reverse. It is intended for transporting and dumping earth, sand, etc. mainly on building sites. 8704 10 19 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 8704, 8704 10 and 8704 10 19. By reasons of its design, in particular the presence of both a hopper and rubber tracks, and consequent place of use this vehicle cannot be considered to be covered by CN code 8709. 4. A new vehicle (length 255 cm, breadth 108 cm, height 128 cm) with a single-cylinder, four stroke petrol engine (400 cm3 cylinder capacity), consisting essentially of a reinforced hydraulically-tippable flatbed with gates at the tail and either side, it has a payload of 800 kg, an open driving cab with controls and rubber tracks. It has a top speed of 8,7 km/h, four forward speeds and three in reverse, and develops 7,46 kw. It is intended for transporting and dumping earth, sand, etc. mainly on building sites. 8704 31 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 8704, 8704 31 and 8704 31 91. By reason of its design, in particular the presence of both a tippable flatbed and rubber tracks, and consequent place of use this vehicle cannot be classified under heading 8709. The versatility and intricate construction of the tippable flatbed prevent this article being considered as a dumper covered by CN code 8704 10. 5. A stand-alone system which enables the operator to create images in two or three dimensions on a screen. It has no other function and cannot be programmed for applications other than computer-aided graphic design. It comprises the following components:  a processing unit, including a microprocessor, a graphics processor and a dedicated memory,  controls, such as a keyboard, mouse, programme function keys and graphic tablet,  a visual display unit (stereoscopic screen). 9017 10 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, note 4 to Section XVI, note 5 (B) to Chapter 84 and note 3 to Chapter 90, as well as the texts of CN codes 9017, 9017 10 and 9017 10 90. This product cannot be classified under CN code 8471 because it performs a specific function within the meaning of note 5 (B) to Chapter 84.